Opinion by
Mollison, J.
When the case was called for trial, counsel for the plaintiff called the court’s attention to the fact that transmitted with the official papers was a so-called “Appraiser’s Report” wherein the merchandise was described as “kelp meal.” Counsel for the Government moved in evidence the collector’s letter transmitting the protest to the court. The collector likewise described the merchandise as “kelp meal.” Since both the appraiser and collector considered the imported material to be kelp meal, a form of kelp, the claim for free entry under paragraph 1705 was sustained, following Centennial Flouring Mills Co. et al. v. United States (29 C. C. P. A. 264, C. A. D. 200). United States v. Geo. S. Bush & Co., Inc., et al. (35 C. C. P. A. 124, C. A. D. 381) cited.
Cole, J., concurring.